        Case 1:19-cv-02316-RC Document 106-3 Filed 08/20/21 Page 1 of 8




                                  United States District Court,
                                      District of Columbia


David Alan Carmichael, et al.                       )
                                                    )
       Plaintiffs                                   )
                                                    )   Case No: 19-CV-2316-RC
               v.                                   )
                                                    )   Re: ECF 99
Antony John Blinken, in his Offiicial               )
       capacity as Secretary of State, et al.,      )
                                                    )
       Defendants                                   )




          Plaintiffs Carmichael And Lewis Combined Response In Opposition To
          “Defendants’ Motion To Dismiss Or, In The Alternative, For Summary
                                      Judgment”

                                       ATTACHMENT 3

        Plaintiff Lawrence Donald Lewis Declaration Of Additional Facts And Plea
                             For Justice According to LAW
          With a Conversational Tone – Some “Flesh and Blood” on this writing
         Case 1:19-cv-02316-RC Document 106-3 Filed 08/20/21 Page 2 of 8




                                  United States District Court,
                                      District of Columbia


David Alan Carmichael, et al.                         )
      Plaintiffs                                      )
                                                      )   Case No: 19-CV-2316-RC
                vi.                                   )
                                                      )   Re: ECF 99, 99-2
Antony John Blinken, in his Official                  )
       capacity as Secretary of State, et al.,        )
                                                      )
         Defendants                                   )

             PLAINTIFF LAWRENCE DONALD LEWIS DECLARATION OF
            ADDITIONAL FACTS and PLEA FOR JUSTICE According to LAW
            With a Conversational Tone – Some “Flesh and Blood” on this writing

    I, Lawrence Donald Lewis, make this additional declaration of facts, according to my

personal knowledge:

    1.   I am “talking”(writing) to you, Judge Rudolph Contreras, not to some impersonal

“Contreras Court.” You might think that this sounds disrespectful or contemptuous. I assure

you, it is exactly as far away from that as it can be. I am “talking” to the most powerful air

breathing man (office) that I ever will. My worldview informs me that the position of judge is

held at the pleasure of the Almighty Creator of the universe. This position of power also holds

with it a great responsibility.

    2. My authority for this understanding is as follows, and even though in legal writing I

might cite the Supreme Court Reporter or lower courts, still I believe this to be much higher

authority, with its PRECEPTS if not all historical details applicable TODAY:

    “If there arise a matter too hard for thee in judgment, between blood and blood, between plea
    and plea, and between stroke and stroke, being matters of controversy within thy gates: then
    shalt thou arise, and get thee up into the place which the LORD thy God shall choose; 9 And
    thou shalt come unto the priests the Levites, and unto the judge that shall be in those days,
    and enquire; and they shall shew thee the sentence of judgment: 10 And thou shalt do
    according to the sentence, which they of that place which the LORD shall choose shall shew



                                                                                            p. 1 of 7
         Case 1:19-cv-02316-RC Document 106-3 Filed 08/20/21 Page 3 of 8




    thee; and thou shalt observe to do according to all that they inform thee: 11 According to the
    sentence of the law which they shall teach thee, and according to the judgment which they
    shall tell thee, thou shalt do: thou shalt not decline from the sentence which they shall shew
    thee, to the right hand, nor to the left. 12 And the man that will do presumptuously, and will
    not hearken unto the priest that standeth to minister there before the LORD thy God, or unto
    the judge, even that man shall die: and thou shalt put away the evil from Israel.”
    Deuteronomy 17:8

    3. Now, Judge Contreras, isn’t this a whole lot better than other paths to settle disputes, like

‘Shooting it out at the OK Corral?” You hold a very high and important in the Grand Scheme of

Things, office, if you will rise to its high and important function, and don’t be a sycophant to the

Deep State Department and DOJ apparatchiks. And here, about 900 years later in a nation’s

history, is an observation directed to Judges (many others are throughout the Scripture), with

rewards – NATIONALLY – for righteous / justice in judges and national destruction when

justice is perverted:

    “And he set judges in the land throughout all the fenced cities of Judah, city by city, And said
    to the judges, Take heed what ye do: for ye judge not for man, but for the LORD, who is with
    you in the judgment.” 2 Chronicles 19:5-6

    4. And the result, when courts are totally corrupt and when they render themselves

IRRELEVANT:

     “And judgment is turned away backward, and justice standeth afar off: for truth is fallen in
    the street, and equity cannot enter.” Isa 59:14

    5.   When responsibility of justice is not carried out, it’s my understanding that any judge

who rules contrary to true justice brings down curses on his own head for himself and his family,

administered NOT by men, but from the current living, ruling King of Kings, and Lord of Lords,

the resurrected, living Jesus Christ, sitting at the right hand of the Almighty at the Throne Room

of the Universe.

    6. The best example of this is “Justice” Taney who in 1858, I believe, declared in the

famous Dred Scott decision, that Mr. Scott had no standing in the U.S. Supreme Court and NO


                                                                                            p. 2 of 7
        Case 1:19-cv-02316-RC Document 106-3 Filed 08/20/21 Page 4 of 8




standing in any court of the United States. Even though Mr. Scott was in a free state, he wasn’t

even entitled to a hearing. Though I won’t give you chapter and verse here, one of the 700

statutes in the Bible do require that you give a runaway slave at least a hearing. Perhaps he’s

been abused or oppressed. Surely the Bible never sanctioned slavery as it was practiced in the

United States and all over the world for thousands of years. That’s not my point. Judge Taney’s

ruling violated what I believe to be ‘Universal Law, Revealed Law.” Most on Planet Earth do

not find my conclusion about “Justice” Taney’s ruling controversial in our day. Many will not

agree with me about the Bible being “Revealed Law.” But my point is that in the famous wrong

Supreme Court ruling, the result of this was 700,000 dead men; approximately 400,000 Northern

Union soldiers, and 300,000 dead Southerners, in the war of secession commonly called the Civil

War.

   7. This piddly case of three named people wanting to renew their passports and still follow

the dictates of their conscience seems perhaps, Judge Contreras, like a nuisance to you perhaps.

I have no way of knowing. But I do think depending on your ruling, that it could be a real

landmark case. For practical purposes as concerns the plaintiffs, you’ve done nothing of

substance here in over two years. Mr. Carmichael has devoted full time, with me collaborating,

and devoting probably 10% as much of my life in the past two years. I define “Full time” as

more than 1,000 hours of Mr. Carmichael’s life ministerially (unpaid) invested in trying,

peacefully, to seek justice and redress of grievances from you, Judge Contreras. We don’t get

paid for this. We are being fought at every step of the way by every DOJ bureaucrat and State

Department actor. Whether it’s true or not, it feels like we’ve been fought at every step of the

way by a judicial bureaucrat named Judge Rudolph Contreras. And Mr. Hair and you, Judge

Contreras, probably are paid close to $300,000 total a year to fight us every step of the way.




                                                                                            p. 3 of 7
        Case 1:19-cv-02316-RC Document 106-3 Filed 08/20/21 Page 5 of 8




You have had the photo issue which we put squarely before you and asked for resolution since

before my passport was denied. We asked for your rule on whether we needed to have new

passport photos, and you didn’t do that. So the State Department denied the renewal of the

passport, and that’s where we are at now, nearly a year later. So this piddly little case -- what

does it mean to me putting some flesh and blood on it. MORE FACTS:

   8. First, I can’t go to Canada now and want to devote an eight day commemoration of what

is commonly called the Feast of Booths or the Feast of Tabernacles with friends over across the

border. I can’t do that because I can’t cross the border because I don’t have a current passport. I

live only 30 miles from Canada, in the Northwoods of Idaho Panhandle, and have for 30 years.

   9. Worse yet, I can’t go to the Philippines. My expired passport shows several rubber

stamped entries into the Philippines. My wife at age 42 basically dropped dead at the peak of

what we thought was radiant good health, 10 years ago. I was 16 years older than she, and her

departure left me being a single father. I had found someone I wanted very much to marry, to be

a stepmother to my son, who is now 18 years of age. Mila lives in the Philippines, and she raised

4 children to responsible adulthood in a very “Third World” country and was lifted out of

grinding poverty by Faithfulness and blessings from Almighty God. I have traveled there twice,

but cannot return not having a valid passport.

   10. The deadline I believe October 1 this year, is fast approaching where without the passport

being issued I cannot even enter a federal building. In Idaho this is called a “star card,” and

without the passport, I cannot obtain this form of identification from the Idaho DMV.

   11. Paragraph number six continues at Homeland Security at the airport checkpoint. Without

this “star card” on my Idaho driver’s license, I will not be able to board an airplane, probably

anywhere on planet Earth, but certainly within any of the 50 states, after 1 October 2021, just a




                                                                                            p. 4 of 7
        Case 1:19-cv-02316-RC Document 106-3 Filed 08/20/21 Page 6 of 8




few weeks away.

   12. I’ve been riding around this planet’s sun 71 times. At the age of 18, in the middle of

1968, when 300 men a week came back from Vietnam in body bags, I picked up a gun and spent

exactly 3 years in the United States Army as an electronics technician as well as a rifleman. I

was taught all my life before, that the United States of America meant something. That we had

the ability to follow the dictates of our conscience, so long it was still in harmony with good

order. Stated another way, as long as I didn’t want to drive my airplane into a tall building, I did

have the ability to exercise my studying and application of moral principles. I derive moral

principles ending in my current conclusion, after much “school of hard knocks,” that the Holy

Bible is the operating manual for planet Earth. I believe it comes from beyond this MEST

(Matter, Energy, Space, Time) universe. But its primary application is for me to put into

practice Jesus’s nonviolent teachings. It’s not for me to beat you, Judge Contreras, over the head

with my current understanding (or misunderstanding).      It is for me to love my neighbor,

including you Judge Contreras, with excellence and completeness, thus showing that I love the

Almighty Creator with all my heart, soul, mind, and strength. I picked up a gun and gave nearly

a tithe of my adult life to what I thought was defending this high-level moral principle.

   13. This should not be strange in the United States of America. The Congress of the United

States in Public Law 97 – 280 declared the Bible to be the Word of God, and that we should

study and apply its teachings. Congress also declared that the Bible was “the Rock upon which

the Republic rests.”

   14. So I see three ways this case can go according to my imperfect understanding and my

legal training. You, Judge Conteras can rule against us. As DOJ bureaucrat Mr. Hair wants and

had directed you to do: DISMISS THE CASE. You can continue to protect what I believe are




                                                                                              p. 5 of 7
        Case 1:19-cv-02316-RC Document 106-3 Filed 08/20/21 Page 7 of 8




severe lawbreakers in need of severe sanctioning publicly. These probably even nameless and

faceless bureaucrats can continue to oppress people, likely have 2 other people we know well,

one which we tried to join to this case as far as I know is currently being fought tooth and nail to

keep out of it, her name is Michelle.

   15. The second choice, Judge Contreras, is for you to rule in favor of us but sweep it under

the rug, and just have us “go away” with our renewed passports in our hands. But nothing is

changed or NOT ORDERED to be changed by you inside the horribly corrupt State Department.

   16. The THIRD CHOICE for you is to NOT do like Justice Taney he did in Dred Scott. To

not do what the high courts of the United States had done up to Thurgood Marshall’s famous

case “Brown versus Board of Education.” (I suppose I should not “teach” you law, you being at

the peak of your profession). But Brown vs Board reversed a horrendously long-held legal

enshrined oppression of SEPARATE BUT EQUAL. I think you have a choice, Judge Contreras.

Go along to get along. Or administer true Justice. Write a ruling so strongly worded and so

strongly directing meaningful change inside government bureaucracy that the bureaucrats

QUAKE to break the new ORDERS from the judiciary. That your ruling will be a

LANDMARK case, and that will be picked up by MSM (Main Stream Media). Make sure the

policy within the State Department is exposed for the rot and filth that it is. Yes, use some

strong verbiage. Drain the swamp the State Department. I believe one of your colleagues from

the past had the cajones to write thus: JUSTICE IN THIS CASE SO STINKS THAT I WANT

TO PUKE.

   17. This is NOT a time for legalese and ‘Nicey’nice” verbiage. You, Judge Contrera have

huge power to arrest this horrible state of affairs. Or will you allow USA, like ancient Rome in a

similar state of corruption and rot from within, to become not worth fighting for and those who




                                                                                            p. 6 of 7
        Case 1:19-cv-02316-RC Document 106-3 Filed 08/20/21 Page 8 of 8




could see the corruption LEFT. Left a city of 1-3 MILLION, which became a cow pasture about

500 A.D.

Will you be like the unjust judge in Luke chapter 18, thusly:

    “And he spake a parable unto them to this end, that men ought always to pray, and not to
    faint; 2 Saying, There was in a city a judge, which feared not God, neither regarded man: 3
    And there was a widow in that city; and she came unto him, saying, Avenge me of mine
    adversary. 4 And he would not for a while: but afterward he said within himself, Though I
    fear not God, nor regard man; 5 Yet because this widow troubleth me, I will avenge her, lest
    by her continual coming she weary me. 6 And the Lord said, Hear what the unjust judge
    saith. 7 And shall not God avenge his own elect, which cry day and night unto him, though
    he bear long with them? 8 I tell you that he will avenge them speedily. Nevertheless when
    the Son of man cometh, shall he find faith on the earth?” Luke 18:1-8

   18. Mayhaps you will like a colleague of yours, C.J. Harlan Fiske Stone, quoted in Seeger vs

U.S. 380 US 163.At 283 U. S. 633 In a similar vein, Harlan Fiske Stone, later Chief Justice,

drew from the Nation's past when he declared that

    "both morals and sound policy require that the state should not violate the conscience of the
    individual. All our history gives confirmation to the view that liberty of conscience has a
    moral and social value which makes it worthy of preservation at the hands of the state. So
    deep in its significance and vital, indeed, is it to the integrity of man's moral and spiritual
    nature that nothing short of the self-preservation of the state should warrant its violation; and
    it may well be questioned whether the state which preserves its life by a settled policy of
    violation of the conscience of the individual will not in fact ultimately lose it by the
    process." "Stone, The Conscientious Objector, 21 Col.Univ.Q. 253, 269 (1919)."

I, Lawrence Donald Lewis, make the foregoing declaration of fact, with a spirit of love, of

power, and a sound mind, according to my personal knowledge, under oath before YeHoVaH

God, and under the penalty of perjury,


s/ Lawrence Donald Lewis
Lawrence Donald Lewis
966 Bourbon Lane
Nordman, Idaho 83848




                                                                                            p. 7 of 7
